DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1-8) in the reply filed on 6/2/2022 is acknowledged.  Claims 1-15 are pending.  Claims 9-15 are withdrawn from consideration.  Claims 1-8 are examined below.

Drawings
The drawings (Figs. 1-9) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines, letters, and reference numerals (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction.  The reference numerals are also too small (see following objection under 37 C.F.R. 1.84(k)).
In accordance with 37 C.F.R. 1.84(k), the drawings (Figs. 1-9) are objected to because the scale is not large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 & 8 are objected to because of the following informalities:  
	Regarding Claim 3:
The recitation “the flame side” (l. 2) is believed to be in error for - - a flame side - -.
The recitation “the side” (l. 4) is believed to be in error for - - a side - -.
		Regarding Claim 8:
The recitation “a relative density… a relative density” is believed to be in error for - - a density… a density - -.  The term “relative” conveys nothing to the term “density” that isn’t already required in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the burner component includes… a lamination speed… lower than a lamination speed” is vague and indefinite because the claim is drawn to an apparatus and it is unclear how the apparatus can comprise a lamination speed.
Regarding Dependent Claim 5, the recitations “a part which is adjacent to an inner face” and “a region which is located outside the part which is adjacent…” are vague and indefinite because it is unclear whether the “part” and “region” in claim 5 correspond with either of the first part or the second part recited in claim 1.
Regarding Dependent Claim 7, the recitations “a root-side part and a leading-end-side part” and “a region between the root-side part and the leading-end-side part” are vague and indefinite because it is unclear whether these either of these two parts and/or the region correspond with either of the first part or the second part recited in claim 1.
Dependent Claims 2-4, 6, & 8 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, & 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai JP2017015326 (copy provided by Applicant with IDS filed 1/12/2021).
Regarding Independent Claim 1, Kumagai teaches a gas turbine combustor (Fig. 1, combustor 1) comprising a burner component (fuel nozzle 40) which is molded by 3D additive manufacturing (para. [0028] of English translation provided by Applicant with the copy of the reference), wherein the burner component includes 
a first part (combination of the root-side part and leading-end-side part of a nozzle 40) which is used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and 
a second part (region between the root-side part and the leading-end-side part of a nozzle 40) which is used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range), and 
a lamination speed at which a metal material is laminated on the first part by the 3D additive manufacturing is lower than a lamination speed at which the metal material is laminated on the second part (the foregoing limitation is directed to the process by which the burner component is made, rather than to the burner itself, see below).
The recitations directed to the process steps of making the apparatus are not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The instant claim does not recite any particular structure resulting from the different lamination speeds.  Claim 8 recites different densities for the first and second parts, but without tying these densities to the lamination speeds recited.  The combined set of all process parameters for making the product is also not recited, nor is the specific additive manufacturing process specified.  If the process is a laser-based sintering process, for example, the lamination speed may affect the density but the laser power may also affect the density (higher power may offset higher speed, and vice versa).  Applicant has not disclosed or claimed keeping the laser power held constant.  Without an inherent or recited structural difference imparted by the claimed process step over the prior art, the process step will not limit the claimed invention and cannot distinguish over prior art which teaches the claimed structure.
Therefore, the foregoing recitations directed to the process by which the product is made do not impart patentability to the claims.    
Regarding Dependent Claim 4, the recitation “the lamination speed at which the metal material is laminated on the first part and the lamination speed at which the metal material is laminated on the second part are mutually switched continuously” is directed to a process of making the burner component rather than to the burner component itself.  As discussed for claim 1 above, the lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.
	Regarding Dependent Claim 6, Kumagai further teaches the burner component is a fuel nozzle for use in fuel supply (fuel nozzle 40).
Regarding Dependent Claim 7, the recitation “a lamination speed at which the metal material is laminated on a root-side part and a leading-end-side part of the fuel nozzle is lower than a lamination speed at which the metal material is laminated on a region between the root-side part and the leading-end-side part of the fuel nozzle” is directed to a process of making the burner component rather than to the burner component itself.  As discussed for claim 1 above, the lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.

Claims 1, 4, & 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon 20150239046.
Regarding Independent Claim 1, McMahon teaches a gas turbine combustor (Fig. 1, combustor 16) comprising a burner component (fuel nozzle 12) which is molded by 3D additive manufacturing (para. [0028]), wherein the burner component includes 
a first part (upper portion of 54 in Fig. 6) which is used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and 
a second part (bottom portion of 54 in Fig. 6) which is used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range), and 
a lamination speed at which a metal material is laminated on the first part by the 3D additive manufacturing is lower than a lamination speed at which the metal material is laminated on the second part (the foregoing limitation is directed to the process by which the burner component is made, rather than to the burner itself, see below).
The recitations directed to the process steps of making the apparatus are not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The instant claim does not recite any particular structure resulting from the different lamination speeds.  Claim 8 recites different densities for the first and second parts, but without tying these densities to the lamination speeds recited.  The combined set of all process parameters for making the product is also not recited, nor is the specific additive manufacturing process specified.  If the process is a laser-based sintering process, for example, the lamination speed may affect the density but the laser power may also affect the density (higher power may offset higher speed, and vice versa).  Applicant has not disclosed or claimed keeping the laser power held constant.  Without an inherent or recited structural difference imparted by the claimed process step over the prior art, the process step will not limit the claimed invention and cannot distinguish over prior art which teaches the claimed structure.
Therefore, the foregoing recitations directed to the process by which the product is made do not impart patentability to the claims.    
Regarding Dependent Claim 4, the recitation “the lamination speed at which the metal material is laminated on the first part and the lamination speed at which the metal material is laminated on the second part are mutually switched continuously” is directed to a process of making the burner component rather than to the burner component itself.  As discussed for claim 1 above, the lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.
Regarding Dependent Claim 6, McMahon further teaches the burner component is a fuel nozzle for use in fuel supply (fuel nozzle 12; para. [0027]).
Regarding Dependent Claim 7, McMahon further teaches a root-side part and a leading-end-side part (Fig. 3, root-side part is at end where fuel 42 enters and leading-end-side part is at the opposite end).  The recitation “a lamination speed at which the metal material is laminated on [the] root-side part and [the] leading-end-side part of the fuel nozzle is lower than a lamination speed at which the metal material is laminated on a region between the root-side part and the leading-end-side part of the fuel nozzle” is directed to a process of making the burner component rather than to the burner component itself.  As discussed for claim 1 above, the lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.
	Regarding Dependent Claim 8, McMahon further teaches a relative density of the metal material on the first part is higher than a relative density of the metal material on the second part (density of first part discussed for claim 1 above is higher than the density of the second part discussed for claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of McMahan 20150239046.
Regarding Independent Claim 1, Kumagai teaches a gas turbine combustor (Fig. 1, combustor 1) comprising a burner component (air hole plate 12), wherein the burner component includes 
a first part (flame side of air hole plate 12) which is used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and 
a second part (side of air hole plate 12 opposite the flame side) which is used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range), and 
a lamination speed at which a metal material is laminated on the first part by the 3D additive manufacturing is lower than a lamination speed at which the metal material is laminated on the second part (the foregoing limitation is directed to the process by which the burner component is made, rather than to the burner itself, see below).
While Kumagai does teach additively manufacturing the nozzles 40 (see para. [0028] of the English translation provided by Applicant with the copy of the reference), Kumagai fails to expressly teach the air hole plate 12 is molded by 3D additive manufacturing.
McMahan teaches additively manufacturing any component placed along the hot gas path (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s gas turbine combustor such that the air hole plate 12 is molded by 3D additive manufacturing in order to streamline the manufacturing process (McMahan; para. [0030]).
The recitations identified above which are directed to the process of making the apparatus are not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The instant claim does not recite any particular structure resulting from the different lamination speeds.  Claim 8 recites different densities for the first and second parts, but without tying these densities to the lamination speeds recited.  The combined set of all process parameters for making the product is also not recited, nor is the specific additive manufacturing process specified.  If the process is a laser-based sintering process, for example, the lamination speed may affect the density but the laser power may also affect the density (higher power may offset higher speed, and vice versa).  Applicant has not disclosed or claimed keeping the laser power held constant.  Without an inherent or recited structural difference imparted by the claimed process step over the prior art, the process step will not limit the claimed invention and cannot distinguish over prior art which teaches the claimed structure.
Therefore, the foregoing recitations directed to the process by which the product is made do not impart patentability to the claims.    
Regarding Dependent Claim 2, Kumagai teaches the invention as claimed and as discussed above for claim 1, and Kumagia further teaches the burner component is a perforated plate which mixes fuel with air (air hole plate 12, as discussed for claim 1 above).
Regarding Dependent Claim 3, Kumagai in view of McMahan teaches the invention as claimed and as discussed above for claim 2, and Kumagai further teaches the first part is located on the flame side of the perforated plate (as discussed for claim 1 above), and the second part is located on the side which is opposite to the flame side of the perforated plate (as discussed for claim 1 above).
Regarding Dependent Claim 5, Kumagai in view of McMahan teaches the invention as claimed and as discussed above for claim 2, and Kumagai further teaches a part which is adjacent to an inner face of a nozzle hole (part of air hole plate 12 adjacent to a nozzle hole, in air hole plate 12, associated with fuel nozzle 40) and a region which is located outside the part which is adjacent to the inner face of the nozzle hole (region of air hole plate 12 located outside the part which is adjacent to the inner face of the nozzle hole).  The recitation “a lamination speed at which the metal material is laminated on [the] part which is adjacent to an inner face of [the] nozzle hole which is formed in the perforated plate is lower than a lamination speed at which the metal material is laminated on [the] region which is located outside the part which is adjacent to the inner face of the nozzle hole” is directed to a process of making the burner component rather than to the burner component itself.  As discussed for claim 1 above, the lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741